457 F.2d 1318
Gene Melvin JONES, etc., Plaintiff-Appellant,v.W. R. ROUSE, etc., Defendant-Appellee.
No. 71-2976 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 6, 1972.

Stanley A. Bass, New York City, for plaintiff-appellant.
Robert L. Shevin, Atty. Gen. of Fla., Tallahassee, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The judgment is vacated and the case is remanded to the district court for consideration in light of Haines v. Kerner, 404 U.S. 519, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972).



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d 409, Part I